PER CURIAM.
Kevin Worth was convicted of burglary and grand theft and placed on probation. The court revoked Worth’s probation because of a violation and imposed a five year sentence with credit for time served. Worth appeals from the revocation.
*554We affirm the revocation but vacate the sentence imposed because a general sentence is impermissible. Dorfman v. State, 351 So.2d 954 (Fla.1977); Kowalsky v. State, 361 So.2d 442 (Fla.2d DCA 1978). We remand and direct the trial court to impose a separate sentence for each offense.
GRIMES, C. J., and RYDER and DAN-AHY, JJ., concur.